DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings 
Reference character “101” in Figs. 1 and 3 is not underlined or have a lead line associated with it and therefore does not comply with 37 CFR 1.84(q). “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Specification
The abstract of the disclosure is objected to because it describes “An automatic remote controllable duct damper” but the claims do not contain any structure or method steps directed to remote control.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: reference character “114” has been used to designate both an “inner coupler” in para. [0026] and “anchor point” in para. [0027].  
Appropriate correction is required.

Claim Objections
Claims 1, 11, and 13 are objected to because of the following informalities:  
In claim 1, line 4, the limitation “the fluid flow” lacks antecedent basis in the claim, and should be changed to “a [[the]] fluid flow.”  
In claim 11, the preamble starts with “The remote controlled adjustable …” lacks antecedent basis in the claim since it is an independent claim, and should be changed to “A [[The]] remote controlled adjustable …”
In claim 11, line 11, the limitation “said outer ring have an orifice …” is not grammatically correct and should be changed to either “said outer ring has an orifice …” or “said outer ring having
In claim 13, line 2, the limitation “said damper shaft” lacks antecedent basis in the claim. The objection could be obviated by amending the limitation to “said damper plate shaft” in order to follow the antecedent in claim 11 line 5.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The limitation “adjustable means, disposed in said exterior, for regulating permissible positions of the damper plate” in claim 1 line 8 is construed under 112f. Structure in the specification corresponding to this limitation include the inner arm 102 and outer arm 118 described in paragraphs [0027] and [0030]. Only claims 1 – 3 are construed under 112f because claim 4 contains structure that further defines the adjustable means. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoskowitz (US 9,835,354 B2) (hereinafter “Yoskowitz”). The specification and drawings of Yoskowitz show all of the elements recited in claims 1 – 4 of this application.
Regarding claim 1, Yoskowitz shows a remote controlled adjustable duct damper (Fig. 1) comprising a duct, having an interior and an exterior (14, Fig. 1); a damper plate, disposed within said duct  (16, Fig. 1) and configured to move so as to regulate the fluid flow through said duct (functional limitation that Yoskowitz performs, col. 5 lines 9 – 19); a damper plate elongated member (20), extending from said interior to said exterior and coupled to said damper plate (Fig. 1), configured to move said damper plate when said damper plate elongated member is moved (functional limitation that Yoskowitz performs, col. 5 lines 6 – 8); an adjustable means (assembly including an adjustable regulator and lock device 12), disposed in said exterior (Fig. 1), for regulating permissible positions of said damper plate, to variably control one of a maximum fluid flow and a minimum fluid flow through said duct (functional limitation that Yoskowitz performs); and wherein said adjustable means lacks an ability to electrically drive movement of the damper plate in opposing directions (Yoskowitz does not disclose any electrical motor or electrical actuator).
Regarding claim 2, Yoskowitz further shows said elongated member (20) is configured to rotate said damper plate (16, Fig. 1, col. 5 lines 1 – 6).
Regarding claim 3, Yoskowitz further shows said damper plate (16) is substantially circular (col. 4 lines 63 – 64, Fig. 1) and said elongated member (20) is transversely disposed across said damper plate along a line through a center of said 
	
Regarding claim 4, Yoskowitz further shows said adjustable means (12) comprises a first member (34) which adjustably limits rotation of said elongated member (20, functional limitation that Yoskowitz performs, Fig. 4).
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeYoe et al. (US 7,188,481 B2) (hereinafter “DeYoe”). The specification and drawings of DeYoe show all of the elements recited in claim 14 of this application.
Regarding claim 14, DeYoe shows providing a duct (13); providing a rotating damper plate (12) in the duct (Figs. 2a, 2b); providing an electric actuator (10, Fig. 1, with electric motor 27 in Fig. 4) configured to rotate said rotating damper plate (col. 1 lines 59 – 62); adjusting a maximum flow rate through said duct, and thereby creating a reduced maximum flow rate (adjusting lever 15, col. 3 lines 30 – 45, but particularly 38 – 41, to set the configuration of Fig. 2b, col. 1 lines 66 – 67, which shows the damper 12 only partially closing the duct 12 in Fig. 2b), without making any changes inside of said duct (changes are made by adjusting the lever 15 outside the duct 13); adjusting a minimum flow rate through said duct, and thereby creating an increased minimum flow rate (adjusting lever 14, col. 3 lines 48 – 52, to set the configuration of Fig. 2a, col. 1 lines 65 – 66, which shows the damper 12 mostly but not completely closing the duct 13) without making any changes inside of said duct (changes are made by adjusting the lever 14 outside the duct 13); and causing the rotating damper to move from .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoskowitz as applied to claim 4 above, and further in view of DeYoe. Both Yoskowitz and DeYoe are in the applicant’s field of endeavor, an adjustable duct damper. These two references, when considered together, teach all of the elements recited in claims 5 – 10 of this application.
Regarding claim 5, Yoskowitz as described above teaches all the elements of claim 4 upon which this claim depends. However, claim 5 of this application further discloses said first member can be adjusted to an infinite number of configurations which result in fluid flow rates between said maximum fluid flow and said minimum fluid flow. Yoskowitz further discloses said first member (34) can be adjusted to a number of configurations which result in fluid flow rates between said maximum fluid flow and said minimum fluid flow (between open and closed in Fig. 4 with a number of positions defined by the teeth 45 meshing with cutouts 31). Yoskowitz does not explicitly disclose the first member can be adjusted to an infinite number of configurations.
DeYoe teaches the first member (14 or 15) can be adjusted to an infinite number of configurations (due to tightening the member with the wing nut 20 on the threaded shaft 21 in the unnumbered slot in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoskowitz by adjusting the first member to an infinite number of configurations in order to enable an operator to adjust the damper exactly where it is required to result in exactly the desired air flow through the duct instead of settling for a configuration that is off by some amount.
Regarding claim 6, Yoskowitz further discloses said first member (34) is configured with a first semi-permanent fastener (lockdown member 44, col. 5, lines 55 – 63) to be held in place with respect to a second member (40), both of which are configured to rotate around a central axis (B-B) of said elongated member (20, Fig. 3).
Regarding claim 7, Yoskowitz further discloses said second member (40) is further configured with a second semi-permanent fastener (collar 38 that attaches to the hub 36 of second member 40 in Fig. 3).
Regarding claim 8, Yoskowitz further discloses said first member (34) and said second member (40) are positioned and configured so that contact with any portion of said first member (34) or said second member with a portion of a motor bracket disposed on said exterior (bracket 22), necessarily results in limiting rotation of said elongated member (20) and therefore limits rotation of said damper plate (16, function shown in Figs. 1, 2, and 4).
Regarding claim 9, Yoskowitz further discloses said first member (34) is proximal to said damper plate (16, Figs. 1) and said second member (40) is disposed about a portion of said first member extending distally of said damper plate (Fig. 1).
Regarding claim 10, Yoskowitz as modified by DeYoe as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 10 of this application further discloses a spring is coupled between said first member and a portion of said motor bracket so that said damper plate is in one of a normally open and a normally closed configuration. Yoskowitz does not explicitly disclose this additional limitation.
DeYoe teaches a spring (29) is coupled to said first member (14 or 15) and a portion of said motor bracket (16, Fig. 4) so that said damper plate (12) is in one of a normally open and a normally closed configuration (col. 2 line 63 – col. 3 line 8). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoskowitz by adding the spring as between said first member and a portion of said motor bracket. However, modifying the DeYoe reference so that the spring is coupled between the first member and a portion of the motor bracket would be obvious to a person having ordinary skill in the art at the effective filing date of the application as a rearrangement of parts since shifting the position of the spring would not have modified the operation of the device. MPEP 2144.04, VI, C. Furthermore, the apparatus would be more compact since the spring in DeYoe is inside the bracket and does not press the first member away from the assembly.
Claim 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoskowitz in view of DeYoe and further in view of Wylie et al. (US 5,096,156) (hereinafter “Wylie”). Wylie is also in the applicant’s field of endeavor, an adjustable duct damper. These three references, when considered together, teach all of the elements recited in claims 11 – 13 of this application.
Regarding claim 11, Yoskowitz discloses a duct, having an interior and an exterior (14, Fig. 1); a damper plate, disposed within said duct (16, Fig. 1) and configured to move so as to regulate the fluid flow through said duct (functional limitation that Yoskowitz performs, col. 5 lines 9 – 19); a damper plate shaft (20), extending from said interior to said exterior and coupled to said damper plate (Fig. 1), configured to rotate said damper plate when said damper plate shaft is rotated (functional limitation that Yoskowitz performs, col. 5 lines 6 – 8); a coupler (assembly 

    PNG
    media_image1.png
    485
    766
    media_image1.png
    Greyscale

Yoskowitz does not explicitly disclose the coupler configured to couple to said damper plate shaft at an infinite number of different locations about a damper shaft axis; 
DeYoe teaches disclose the coupler (11) configured to couple to said damper plate (12, Figs. 2a, 2b) shaft at an infinite number of different locations about a damper shaft axis (due to tightening the member with the wing nut 20 on the threaded shaft 21 in the unnumbered slot in Fig. 1); rotation of said outer ring (ring parts of 14 and 15, Fig. 4) in one direction results in a limitation on a maximum flow amount through said duct and a rotation in an opposite direction results in a limitation on a minimum flow rate through said duct (functional limitation that DeYoe can perform, for example, by full opening and closing, col. 3 lines 25 – 29). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoskowitz by adding functionality taught by DeYoe in order to enable an operator to adjust the damper exactly where it is required to result in exactly the desired air flow through the duct instead of settling for a configuration that is off by some amount. DeYoe does not explicitly teach said outer ring have an orifice therethrough for receiving a semi-permanent fastener, which when advanced through said orifice, can engage a portion of said coupler.
Wylie teaches said outer ring (50) have an orifice therethrough (shown but not labeled in Fig. 2) for receiving a semi-permanent fastener (threaded fastener 52), which when advanced through said orifice, can engage a portion of said coupler (Figs. 2, 4, 
Regarding claim 12, Yoskowitz as modified by DeYoe and Wylie as described above teaches all the elements of claim 11 upon which this claim depends. However, claim 12 of this application further discloses an electric motor disposed distal of said outer ring and configured to engage a portion of said coupler extending through a central orifice of said outer ring. Yoskowitz as modified by Wylie does not explicitly contain this additional limitation.
DeYoe teaches an electric motor (27 and drive mechanisms 22, 28, 25) disposed distal of said outer ring (right parts of 14 and 15, Fig. 4) and configured to engage a portion of said coupler (11) extending through a central orifice of said outer ring (Fig. 4). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoskowitz by adding the electric motor taught by DeYoe in order to enable the automation of opening and closing the damper by a controller instead of manually having to adjust the damper as is done in the Yoskowitz reference.
Regarding claim 13, Yoskowitz as modified by DeYoe and Wylie as described above teaches all the elements of claim 12 upon which this claim depends. However, claim 13 of this application further discloses said electric motor is configured to drive said damper shaft in only one direction of rotation. Yoskowitz as modified by Wylie does not explicitly contain this additional limitation.
DeYoe teaches said electric motor is configured to drive said damper shaft in only one direction of rotation (only one direction is disclosed, col. 3 lines 15 – 22). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Yoskowitz by adding the one-direction motor as taught by DeYoe in order to simplify the design of the actuator to require a motor that operates in only one direction instead of two directions since the damper plate can return to a starting position with the spring when the motor is de-energized.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over DeYoe as applied to claim 14 above, and further in view of Yoskowitz. These two references, when considered together, teach all of the elements recited in claim 15 of this application. DeYoe as described above teaches all the elements of claim 14 upon which this claim depends. However, claim 15 of this application further discloses said step of adjusting a minimum flow rate through said duct comprises rotation of a ring with a ring engaging arm coupled thereto, so that, said ring engaging arm engages a motor bracket when an orientation of said rotating damper plate corresponds to said increased minimum flow rate. DeYoe does not explicitly disclose this additional limitation. 
Yoskowitz teaches said step of adjusting a minimum flow rate through said duct (14) comprises rotation of a ring (32) with a ring engaging arm coupled thereto (34, Fig. 9), so that, said ring engaging arm engages a motor bracket (22, Figs. 1, 2, and 4) when an orientation of said rotating damper plate corresponds to said increased minimum flow rate (contingent limitation under MPEP 2111.04, II, “The broadest reasonable interpretation of a method … claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762